Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/27/2021 has been entered. Claims 1, 8 and 14 have been amended.  Claims 4, 11 and 17 have been cancelled. Claims 1-3, 5-10, 12-16 and 18-19 are pending in this application.

Allowable Subject Matter
Claims 1-3, 5-10, 12-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Ettema et al. (U.S Pub No. 2018/0139179 A1, referred to as Ettema), Goldberg et al. (U.S Pub No. 2016/0119377 A1, referred to as Goldberg) and Marion et al. (U.S Pub No. 2014/0298469 A1, referred to as Marion). 

Ettema discloses techniques for bridging a honey network to a suspicious device in a network. In some embodiments, a system for bridging a honey network to a suspicious device in an enterprise network includes a device profile data store that includes a plurality of attributes of each of a plurality of devices in the target network environment; a virtual clone manager executed on a processor that instantiates a virtual clone of one or more devices in the target network environment based on one or more 
Goldberg discloses an electronic communication evaluating device determines a suspicion level for an initial electronic communication. The initial electronic communication is addressed to an addressed entity that is associated with an electronic communication receiver. In response to the suspicion level exceeding a predetermined level, a communication switching device reroutes the initial electronic communication from the addressed entity to a cognitive honeypot. The cognitive honeypot transmits, to the electronic communication transmitting system, emulation electronic communications that emulate the addressed entity until a predefined state of the communication session occurs.
Marion discloses a method for detecting and manipulating a malicious actor/communication on a computer network or system. The method includes the steps of incorporating one or more synthetic vulnerabilities into the computer system at distinct locations, where each synthetic vulnerability presents an opportunity for exploitation by a malicious actor/communication, detecting an exploitation of one of the vulnerabilities by an actor, analyzing the actor to determine if the actor is a malicious actor/communication; and manipulating the malicious actor/communication. 

	However, regarding claims 1, 8 and 14, the prior art of Ettema, Goldberg and Marion when taken in the context of the claim as a whole do not disclose nor suggest, responsive to outputting the resource request response, receiving a plurality of subsequent resource requests, including a first subsequent resource request from a plurality of external clients, including at least a second external client, with the first subsequent resource request originating from the second external client, and the first subsequent resource request includes information indicative of the outputted resource request response; and responsive to receiving the plurality of subsequent resource requests, identifying at least the second external client as a suspected confederate cyber attacker collaborating with the first external client.”

Claims 2-3 and 5-7 depend on claim 1, claims 9-10 and 12-13 depend on claim 8 and claims 15-16 and 18-19 depend on claim 14, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435